Citation Nr: 0521939	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES 

1.  Entitlement to service connection for glaucoma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as the result of exposure to 
herbicide agents.

3.  Entitlement to service connection for a right knee 
disorder, secondary to service connected degenerative changes 
of the lumbosacral spine.

4.  Entitlement to service connection for a left knee 
disorder, secondary to service connected degenerative changes 
of the lumbosacral spine.

5.  Entitlement to an increased rating for service connected 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for service connected 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 20 percent disabling.

7.  Entitlement to a compensable rating prior to September 
20, 2002 and an initial rating higher than 10 percent from 
September 20, 2002 for service connected peripheral 
neuropathy of the right upper extremity associated with 
diabetes mellitus Type II.

8.  Entitlement to a compensable rating prior to September 
20, 2002 and an initial rating higher than 10 percent from 
September 20, 2002 for service connected peripheral 
neuropathy of the left upper extremity associated with 
diabetes mellitus Type II.

9.  Entitlement to an increased rating for service connected 
degenerative changes of the lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
2002, March 2003, and May 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

VA treatment records (dated from August 2004 to November 
2004) were associated with the claims file after the issuance 
of the last Supplemental Statement of the Case (SSOC) in 
November 2004 on the issues of increased evaluations for 
peripheral neuropathy of the upper and lower extremities and 
degenerative changes of the lumbosacral spine and secondary 
service connection for right and left knee disorders; the RO 
did not issue a SSOC in response to this additional evidence.  
See 38 C.F.R. § 19.37(a) (2004) (providing that if the last 
SOC or SSOC was prepared before the receipt of additional 
evidence, a SSOC will be furnished to the veteran unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal).  A review, however, discloses that the 
additional evidence is either cumulative or not relevant to 
the referenced issues.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran does not currently have glaucoma.

3.  By an unappealed January 2000 decision, the Board 
determined that the veteran's claim of entitlement to service 
connection for a skin disability on a direct basis or as a 
residual of exposure to Agent Orange was not well-grounded.

4.  Evidence submitted subsequent to the January 2000 
decision is duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a skin disorder, including as the result of 
exposure to herbicide agents. 

5.  The evidence of record is in relative equipoise on the 
question of whether the veteran's current right knee and left 
knee disorders were either caused by or aggravated by his 
service-connected low back disability as there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  

6.  The competent medical evidence of record shows that the 
peripheral neuropathy in the veteran's lower extremities 
primarily manifests sensory disturbances (decreased 
proprioception/sensation/vibratory perception) with only one 
organic change-loss of reflexes in the ankles, such that the 
disability more closely approximates moderate incomplete 
paralysis of the sciatic nerve.

7.  Prior to September 20, 2002, the competent medical 
evidence of record shows that peripheral neuropathy of the 
veteran's upper extremities was not positively identified.

8.  Beginning September 20, 2002, the competent medical 
evidence of record shows that the veteran is diagnosed with 
peripheral neuropathy of the upper extremities; the medical 
evidence further shows that the peripheral neuropathy in the 
veteran's upper extremities only manifests sensory 
disturbances absent objective evidence of complete loss of 
sensation, which results in a disability that more closely 
approximates mild incomplete paralysis of the radial nerve.

9.  The competent medical evidence of record shows that the 
veteran's low back disability is productive of severe 
limitation of motion with functional loss due to pain, 
weakness, excess fatigability, lack of endurance, and 
incoordination, with tenderness, absent evidence of fractured 
vertebrae or ankylosis; the medical evidence further shows 
that the low back disability is not productive of pronounced 
intervertebral disc syndrome manifested by recurring attacks 
with little intermittent relief, no physician prescribed the 
veteran bed rest and treatment for a certain duration of time 
at any time during the appeal period for attacks of 
intervertebral disc syndrome, no objective neurologic 
abnormalities have been clinically associated with the low 
back disability, demonstrated range of motion on forward 
flexion of the lumbar spine at its worst is 45 degrees, and 
combined range of motion of the lumbar spine at its worst is 
125 degrees.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A.     §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin 
disorder, including as the result of exposure to herbicide 
agents is not reopened.  38 U.S.C.A. §§ 7104(b), 7266 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 
(1992); 38 C.F.R. § 3.156 (2004).  

3.  Degenerative joint disease of the right knee is 
proximately due to or the result of the service-connected 
degenerative changes of the lumbosacral spine.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2004).

4.  Left knee arthroplasty is proximately due to or the 
result of the service-connected degenerative changes of the 
lumbosacral spine.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2004).

5.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected peripheral neuropathy of 
the right lower extremity have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 8599-8520 
(2004). 

6.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected peripheral neuropathy of 
the left lower extremity have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8599-8520 (2004). 

7.  The schedular criteria for a compensable rating for 
service-connected peripheral neuropathy of the right upper 
extremity have not been met or approximated prior to 
September 20, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic 
Code 8514 (2004).

8.  The schedular criteria for a compensable rating for 
service-connected peripheral neuropathy of the left upper 
extremity have not been met or approximated prior to 
September 20, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic 
Code 8514 (2004).

9.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected peripheral 
neuropathy of the right upper extremity have been 
approximated beginning September 20, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.124a, Diagnostic Code 8514 (2004).

10.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected peripheral 
neuropathy of the left upper extremity have been approximated 
beginning September 20, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8514 (2004).

11.  The schedular criteria for an increased rating in excess 
of 40 percent for service-connected degenerative changes of 
the lumbosacral spine have not been met or approximated under 
either the old or amended schedule for rating spine 
disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5292 (2003); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2002 rating decision, 
March 2003 rating decision, September 2003 rating decision, 
September 2003 Statement of the Case (SOC) issued by a 
Decision Review Officer (DRO), May 2004 SOC issued by a DRO, 
May 2004 rating decision, November 2004 SSOC, and January 
2005 SOC issued by a DRO, which included a discussion of the 
facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach these 
decisions.  The September 2003 SOC, May 2004 SOC, November 
2004 SSOC, and January 2005 SOC, provided the veteran with 
notice of laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  

The SSOCs show that the RO did not cite the amended schedule 
for rating disabilities of the spine (detailed in Part VII), 
nor do any SSOCs show that the RO considered the veteran's 
service-connected low back disability under the amended 
schedule for rating disabilities of the spine.  The Board, 
however, finds that the veteran was not prejudiced by this 
insufficiency of notice and lack of due consideration under 
the amended regulation at the RO level because it is 
indisputable that the veteran does not have ankylosis of the 
spine, which is the criteria associated with the next higher 
ratings in excess of the currently assigned 40 percent rating 
(explained in further detail in Part VII) under the amended 
schedule for rating disabilities of the spine.  Thus, there 
is no remote possibility that had the RO considered the 
veteran's low back disability under the amended schedule, the 
RO might have rendered a determination more favorable to the 
veteran.  Thus, the Board will not remand this issue to the 
RO to cure the deficiency as to do so would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(providing that remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
 
In further regard to VA's enhanced duty to notify under the 
VCAA, the Board observes that in correspondence dated in 
September 2002, June 2003, and February 2005, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to all of his claims, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
September 2002 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  While the September 2002 
VCAA notice did not specifically advise the veteran of what 
the evidence must show to establish entitlement to an 
increased evaluation for the service-connected low back, 
right leg, and left leg disabilities, this deficiency was 
remedied in the February 2005 VCAA notice.  The June 2003 
VCAA notice advised the veteran of the evidence needed to 
reopen his previously disallowed claim of entitlement to 
service connection for a skin disorder, including as due to 
herbicide exposure.  While the June 2003 VCAA notice did not 
specifically advise the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits in regard to the glaucoma claim, this 
deficiency was remedied in the February 2005 VCAA notice.  
Lastly, the Board notes that the February 2005 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to secondary service connection for the 
right and left knee disabilities.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defects with respect to the timing of the VCAA 
notice requirement were harmless errors.  While the notice 
provided to the veteran in February 2005 was not given prior 
to the first AOJ adjudication of the right and left knee 
claims, and notification of what the evidence must show to 
establish entitlement to the benefit sought on appeal was not 
given prior to the first AOJ adjudication of the back, legs, 
and glaucoma claims, said notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The Board acknowledges that none of the VCAA notices 
contained any specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  The RO asked the veteran for all 
the information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.  Also, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
Furthermore, the Board finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA Compensation and Pension examinations 
in September 2002, June 2003, October 2003, January 2004, 
August 2004, and October 2004.  The RO obtained VA treatment 
records dated in May 1981, August 1981, June 1994, and from 
July 1997 to November 2004.  In 2004, the RO requested and 
obtained medical records identified by the veteran from Dr. 
J.J. dated from September 2002 to April 2004.  In August 
2004, the RO requested medical records identified by the 
veteran from Dr. R.P., but his office responded that no 
records on the veteran were available.  Private medical 
records from J.C.W., M.D. dated in November 1993 and service 
personnel records are associated with the claims file.  

The claims file shows that prior efforts to obtain the 
veteran's complete service medical records in connection with 
previously filed claims have been to no avail.  Several VA 
Form 3101s show that the National Personnel Records Center 
forwarded all available medical records on the veteran to the 
RO.  Records request to Ehrling Bergquist Hospital, the 
Department of the Air Force, and the Department of the Navy 
developed only inpatient records dated in 1974.  Based on 
past actions, the Board finds that further efforts to obtain 
any outstanding service medical records would be futile in 
the current appeal.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  

Lastly, the Board observes that the RO requested medical 
records identified by the veteran from Rustad Dermatology in 
correspondence dated in August 2004.  The RO followed up this 
initial request in correspondence dated in November 2004 to 
Rustad Dermatology, coupled with a letter mailed to the 
veteran that notified him that Rustad Dermatology had not 
forwarded his medical records to the RO and that failure of 
this medical facility to forward the requested records to the 
RO by December 8, 2004 might result in a decision on his 
appeal without this additional evidence.  The claims file 
shows that records from Rustad Dermatology are not of record, 
a fact the veteran was apprised of in the January 2005 SOC.  
Based on the foregoing actions, the Board finds that no 
further efforts on the part of VA are required to obtain the 
identified records from Rustad Dermatology.  See 38 C.F.R. 
§ 3.159(c)(1) (2004) (providing that VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers and such reasonable efforts will generally consist 
of an initial request for the records and, if the records are 
not received, at least one follow-up request). 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Accordingly, the Board will proceed with appellate 
review.


II.	Service Connection for Glaucoma

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Evidence

The available service medical records noted no complaints, 
findings, or diagnoses referable to glaucoma. 

VA treatment records dated from March 1985 to November 2004 
include a June 1994 consultation report that noted an 
impression that the veteran's intraocular pressure was in the 
upper limits of normal.  An October 1998 record noted that 
the veteran was seen for a re-evaluation and follow-up of 
suspected intraocular hypertension.  D.H. (for Dr. R.P.) 
noted that the veteran was not being treated, but he was 
found to have pressures of 25 and 23 at the last evaluation.  
D.H. provided an impression of suspicion of glaucoma or 
intraocular hypertension.  A May 1999 record showed that the 
veteran was seen for an evaluation of suspected ocular 
hypertension.  Dr. R.P. noted that the veteran had no 
significant visual complaints or problems at that time.  Dr. 
R.P. discussed several findings, including that applanation 
tonometry revealed "elevated" 28/28.  Dr. R.P. provided an 
impression of presumed combined mechanism glaucoma, narrow-
angle component.  In an addendum, Dr. R.P. indicated that the 
veteran's visual fields revealed some peripheral superior 
scotoma changes in the right eye, consistent with early nerve 
damage; the left field was reported as normal.  Dr. R.P. 
related that the veteran had been placed on Timoptic.  A June 
1999 record showed that Dr. J.J. noted an impression of 
chronic open-angle glaucoma with some narrow-angle component.  
The applanation tonometry revealed 20 in each eye.  A 
December 1999 record showed that the veteran was reevaluated 
for his ocular status, including chronic open-angle glaucoma.  
The applanation tonometry revealed 20 in the right and 23 in 
the left.  Dr. R.P. provided an impression of presumed well-
controlled chronic open-angle glaucoma.  

Treatment records further include a September 2002 record 
that noted several findings from an eye examination, 
including that pressures were 17 in both of the veteran's 
eyes.  Dr. J.J. added that the Humphrey visual field test 
revealed nonspecific changes in the right eye, but otherwise 
within normal limits.  Dr. J.J. indicated that the left eye 
showed some more nonspecific changes that "[might] be 
suggestive of some early glaucoma changes."  Dr. J.J. 
provided an impression of glaucoma pressure well-controlled 
with no significant damage.  An April 2003 record noted that 
the eye examination revealed borderline pressures of 20 in 
the right eye and 21 in the left eye.  M.G. noted an 
assessment of primary open-angle glaucoma.  M.G. added that 
the pressures were a little higher than they would like it to 
be, but the pressures were still in an okay range.  An August 
2003 record noted that the eye examination revealed pressures 
of 15 and 18 on a pressure check.  M.G. provided an 
assessment of primary open angle glaucoma with good pressures 
and normal visual fields.  A September 2003 record showed 
that the veteran was seen for a follow-up of his glaucoma.  
M.G. reported that the veteran's pressures were 15 and 18 
according to a morning pressure check.  M.G. indicated that 
the Humphrey visual field test was very reliable and revealed 
normal findings in both eyes.  M.G. provided an assessment of 
primary open angle glaucoma with good pressures and normal 
visual fields.  An April 2004 record showed that the veteran 
was seen in the Eye clinic for a follow-up of his glaucoma.  
M.G. noted that the veteran had no complaints.  M.G. related 
that the veteran reported that an eye doctor questioned his 
diagnosis of glaucoma.  M.G. noted that the veteran's 
intraocular pressures were 22 and that his confrontational 
visual fields were normal.  M.G. provided an assessment of 
"[h]istory of being diagnosed with primary open angle 
glaucoma."  M.G. added that the veteran was doing well on 
Timoptic and that he should remain on this medication for 
now.  

Lastly, VA treatment records show that records dated in 
September 2000, July 2001, August 2001, April 2002, September 
2002, and July 2003 noted ocular hypertension and glaucoma 
suspect.  

Records dated from September 2002 to April 2004 obtained from 
Dr. J.J. were essentially VA treatment records discussed 
above.  

A September 2002 VA diabetes mellitus examination report 
shows that the veteran related that he saw his eye care 
provider who reportedly advised him that while he had 
glaucoma and cataracts, he did not have changes compatible 
with diabetes.

A January 2004 VA eye examination report notes that the 
veteran had a reported history of glaucoma for six to seven 
years.  Dr. D.M. noted that the veteran was presently taking 
Timoptic once a day in each eye for a reported history of 
glaucoma.  Dr. D.M. noted that on further questioning of the 
veteran, he indicated that he was started on Timoptic, 
approximately six years ago, only for an intraocular pressure 
at a range of 22-24 in each eye.  The veteran denied that he 
was ever advised that he had any evidence of optic nerve 
damage or visual field loss on visual field testing in either 
eye.  He denied that he had any eye surgery or laser 
treatment or that he had any eye trauma requiring a doctor's 
care.  Dr. D.M. discussed several findings from the 
ophthalmic examination, including that intraocular pressures 
by applanation tonometry were 17 and 19 in the right and left 
eyes, respectively.  Also, Dr. D.M. indicated that the 
examination revealed that there were no dot or blot 
hemorrhages, cotton wool spots, or other arteriovenous 
changes to imply damage from diabetes, and that the optic 
nerves did not show any evidence of glaucomatous damage.  

In the summary, Dr. D.M. reiterated that the veteran was 
started on a medication for pressure control about six years 
ago.  Dr. D.M. explained that at that time, in the practice 
of Ophthalmology, the intraocular pressure alone was taken to 
be an indicator of the need for treatment.  Dr. D.M. noted 
however that since that time, they had learned that this was 
not exactly the best practice protocol.  Dr. D.M. maintained 
that the total picture should be taken into account, 
including such things as intraocular pressure, visual field 
testing, the appearance of the optic nerve head, family 
history, and other comorbidities such as high blood pressure 
and diabetes.  Dr. D.M. indicated that taking into account 
all of these factors with respect to the veteran, despite his 
history of previous treatment, Dr. D.M. did not feel that the 
veteran had glaucoma at that time.  Dr. D.M. noted that the 
veteran might very well be in the category of what they now 
define as an ocular hypertensive patient.  Dr. D.M. added 
that people with thicker corneas can have higher pressure 
readings and yet not have true disease.  Dr. D.M. reported 
that he felt that the veteran might more fit in this category 
rather than being a true glaucoma suspect or glaucoma 
patient.  Dr. D.M. indicated that the veteran did not have 
any evidence of diabetic damage in either eye.  Therefore, 
Dr. D.M. indicated that he saw no disability imparted by 
either of these two conditions currently, however, he added 
that they were both known to be progressive disorders with no 
definitive onset.  On that basis, Dr. D.M. recommended that 
the veteran be followed long term for any subsequent damage 
that might develop or lead to these diagnoses.  Dr. D.M. 
concluded that he did not feel that the veteran had actual 
glaucoma or diabetic disease in the eyes.  Dr. D.M. added 
that the veteran had no impairment to his visual function 
from either of these two disorders on the current 
examination.  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

In the opinion of the January 2004 VA examiner, the veteran 
does not currently have glaucoma.  The VA examiner's opinion 
is based on his examination of the veteran, consideration of 
the veteran's past diagnosis and treatment for glaucoma, and 
the current prevailing view within ophthalmology of the 
requisite combination of manifestations that should be 
present before a diagnosis of glaucoma can be made.  There is 
no subsequent medical opinion of record that refutes the VA 
examiner's opinion.  Indeed, VA treatment records show that 
after the veteran reported on the January 2004 examination to 
M.G., she provided an assessment of 
"[h]istory of being diagnosed with primary open angle 
glaucoma" in April 2004.
Thus, the evidence shows that the veteran does not currently 
suffer from a chronic disability manifested by glaucoma.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As the competent medical evidence of 
record shows that the veteran does not currently have 
glaucoma, there is no basis upon which an award of service 
connection for glaucoma may be established.  Accordingly, 
service connection for glaucoma is not warranted. 

As the weight of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 


III.      New and Material Evidence- Service Connection for 
Skin Disorder Including  
           as Due to Exposure to Herbicide Agents

Background/Evidence

A review of the claims file reveals that the veteran's 
original claim for service connection of a skin disorder, to 
include as due to exposure to Agent Orange, was denied by the 
RO in a June 1994 rating decision.  The veteran perfected an 
appeal on this issue to the Board.  In a January 2000 
decision, the Board determined that the veteran's skin claim 
was not well-grounded.  The Board found that no evidence had 
been presented that linked the veteran's currently diagnosed 
skin disorder to an incident of his service, including the 
claimed exposure to Agent Orange.  The Board also found that 
the evidence showed that a chronic skin disorder did not 
manifest to a compensable degree within a specified time 
period after service.  The veteran was notified of this 
decision as well as his appellate rights in VA Form 4597, but 
he did not appeal the decision to the United States Court of 
Appeals for Veterans Claims and it became final.  38 U.S.C.A. 
§§ 7104(b), 7266 (West 1991); 38 C.F.R. § 20.1100 (1992).  In 
the May 2004 rating decision on appeal, the RO declined to 
reopen the previously disallowed claim for service connection 
of a skin disorder.

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for a skin disorder was 
initiated in 2003.  Thus, the new definition of "new and 
material evidence" is applicable to his claim.  

Evidence associated with the claims file prior to the Board's 
January 2000 decision follows.  

The available service medical records noted no complaints, 
findings, or diagnoses referable to a skin disorder. 

The April 1993 VA skin examination report noted that the 
veteran exhibited the following "skin characteristics":  
actinic and seborrheic keratosis present on the hands; 
several seborrheic keratosis on the back; multiple lentignes 
present on the back; dry skin and xerotic skin on his arms 
and legs; and skin tags present on the eyelid.  
Diagnostic/clinical test results were the following:  xerosis 
(dry skin); seborrheic keratosis; actinic keratosis; multiple 
lentigenes; and papillomas present on the eyelids.   

The May 1993 VA Residuals of Dioxin Exposure (Agent Orange) 
examination report showed that the veteran reported that he 
was exposed to Agent Orange during service.  He further 
reported that he developed a rash on his legs in 1968.  The 
physical examination revealed xerosis of the hands and lower 
legs, actinic keratosis, and multiple lentigenes.  The 
examiner diagnosed the following:  xerosis, multiple 
lentigenes of the hands and arms, actinic keratosis, 
seborrheic keratosis, and papillomas of the eyelids.   

In VA Form 9 dated in July 1994, the veteran reported that he 
was treated at the "Grand Island Facility" by Dr. R. 
between 1976 to 1979 for a rash on his left leg, which 
eventually healed-although the veteran maintained that the 
rash was recurring.  

Ravenna Medical Clinic records dated from November 1991 to 
March 1994 included an October 1993 entry that noted that the 
veteran had several small skin tags that involved both the 
upper and lower lids bilaterally.
 
VA treatment records dated from March 1985 to February 1995 
included an April 1985 record that showed that the veteran 
complained of an erythematous rash over his left lower leg.  
No clinical findings were noted.  A February 1994 record 
noted that multiple benign skin tags were removed from the 
veteran's eyelids.  A June 1994 consultation report noted an 
impression of skin tag of the right lower lid resolved.  A 
December 1994 record noted that the veteran had multiple 
warts on his right hand.  A January 1995 pathological report 
noted that a biopsy of the skin of the right index finger 
revealed findings consistent with verruca vulgaris.  Records 
dated in February 1995 noted that excisions of skin lesions 
from the veteran's face were performed.  

At a January 1995 local hearing before a Hearing Officer of 
the RO, the veteran detailed the circumstances under which he 
was reportedly directly exposed to Agent Orange during 
service.  The veteran testified that he was treated for a 
"fungus or something of that nature" that developed in the 
area of where the spraying material landed on his left leg.  
He maintained that the area became itchy and blistering was 
recurring.  

The February 1995 VA skin examination report showed that the 
veteran reported on the claimed exposure to Agent Orange 
during service and subsequent formation of  a blister.  The 
veteran complained of recurring itchiness but denied any pain 
or burning sensation from it.  Based on a physical 
examination of the left leg, the examiner diagnosed post 
chemical burn to the skin that had healed with a residual 
irritation present.  

An undated skin examination report noted a diagnosis of 
dermatophyte of the hands and feet.   

An April 1999 VA consultation report from Dr. M.H. noted that 
the physical examination revealed ovoid scaly plaques and 
patches of the palms, distal fingers, lower legs, and feet.  
In addition, there was onychodystrophy and subungual debris 
of several toenails.  Dr. M.H. noted the following diagnoses: 
ovoid eruption of the hands and lower legs that most likely 
represented psoriasis; and probable onychomycosis of the 
toenails.  Dr. M.H. maintained that for a proper evaluation, 
the veteran would need a biopsy of the plaques of psoriasis 
to determine, in fact, that the skin condition was psoriasis 
and not another form of chronic dermatitis.  Dr. M.H. 
reported that it was not his opinion that the lesions present 
at the current examination were in anyway associated with the 
use and exposure to "Agent Orange."  Dr. M.H. maintained 
that this eruption most likely represented psoriasis, and 
even if it did occur in the service, there was essentially no 
disability associated with the skin disorder.  

In a June 1999 statement, the veteran maintained that his 
current skin condition had been present since service.  He 
contended that he was treated for the skin rash of the left 
lower leg in service.  

Evidence associated with the claims file after the Board's 
January 2000 decision follows.

VA inpatient treatment records dated in August/September 1981 
showed that the veteran was hospitalized for an unrelated 
matter.  The hospital summary was significant for noting that 
the veteran was provided medication for tinea pedis.  

VA treatment records dated from July 1997 to November 2004 
included a September 1999 record that noted that the veteran 
was started on Methotrexate for his skin disorder.  A 
December 1999 record showed that the veteran reported that 
his private dermatologist had improved his skin a great deal.  
A May 2000 record noted that the "chronic rash" on the 
veteran's hands was being controlled by a  dermatologist.  An 
April 2001 record showed that the veteran complained that his 
hands were worsening with thickening of the skin and cracking 
on his right hand.  A July 2001 record noted that the veteran 
had dermatitis of the hands that was under control.  A 
November 2001 record noted that the examination revealed skin 
changes consistent with mild venous stasis "dz."  A 
September 2003 record showed that an external examination was 
notable for dermatochalasis.  Records dated in September 
2000, August 2001, April 2002, September 2002, and July 2003 
noted dermatitis.  
An April 2004 record showed that the veteran complained of 
psoriasis of the hands.  

The September 2002 VA diabetes mellitus examination report 
noted that the skin examination was clear except for 
bilateral toenail onychomycosis and onychomycosis of both 
thumbnails.  

In a May 2003 affidavit, the veteran discussed the 
circumstances under which he was reportedly exposed to Agent 
Orange during his service.  

Another copy of the previously submitted April 1999 VA 
consultation report from Dr. M.H. and the June 1994 VA 
consultation report were forwarded to the RO in June 2003.  

An October 2003 VA diabetes mellitus examination report noted 
that the skin examination was benign.  

The October 2004 VA general examination report noted that the 
skin examination was within normal limits.  

Analysis

Dr. M.H.'s April 1999 VA consultation report and the June 
1994 VA consultation report do not constitute new evidence as 
these reports were before agency decisionmakers at the time 
of the last prior final denial of the claim.  The May 2003 
affidavit is cumulative or redundant of prior testimony and 
statements of record from the veteran that detailed the 
circumstances under which he reportedly was exposed to Agent 
Orange during service and that his current skin disorder was 
related to symptoms he experienced in service.  The VA 
treatment records and VA examination reports are new but do 
not constitute material evidence as this evidence is 
cumulative or redundant of evidence at the time of the last 
prior final denial of the claim that showed that the veteran 
suffered from various skin disorders that affected different 
parts of his body.  The evidence submitted after the Board's 
January 2000 decision does not raise a reasonable possibility 
of substantiating the veteran's claim. 
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.





IV.     Secondary Service Connection for Right and Left Knee 
Disorders

Evidence

The available service medical records noted no complaints, 
findings, or diagnoses referable to a right or left knee 
disorder. 

In a March 1993 statement, the veteran maintained that in 
early 1953, while assigned to a Fighter Squadron (which he 
noted was VF884, now known as VF144) aboard the USS Kearsage, 
he injured his knee in a "general quarters exercise."  He 
described that a ship mate bumped him, causing him to strike 
his left knee on a hatch.  He indicated that the injury 
caused severe damage to his kneecap.  

A March 1993 VA joints examination report shows that the 
veteran reported that the left knee injury occurred in 1952 
or 1953 during a "general quarters drill."  He indicated 
that he was evaluated at sick bay and placed on crutches for 
three or four weeks and then he was returned to full duty 
with no history of fracture being identified.  He denied that 
he took medication, although he noted that he occasionally 
took an aspirin, which provided some improvement in his 
symptoms.  The examiner reported that there were no objective 
findings demonstrated on examination.  The examiner diagnosed 
history of contusion type injury of the left knee with no 
surgery required.     

Dr. J.W.'s (on referral from VA) November 1993 examination 
report noted that the veteran complained of pain in his left 
knee that stemmed from a prior injury.  On physical 
examination, Dr. J.W. reported that the left knee grinded on 
flexion and extension. 

In a July 1994 Substantive Appeal, the veteran discussed the 
injury to his left knee that reportedly occurred during a 
"general quarters (GQ) alarm." 

In an October 1994 "Medical Memorandum," Dr. F.H. reported 
that the physical examination of the left knee revealed no 
swelling and no deformity.  Dr. F.H. noted that there was no 
other impairment of the knee.  Dr. F.H. indicated that range 
of motion of the knee was to 128 degrees on flexion and that 
extension was full.  Dr. F.H. indicated that no x-ray was 
taken.  Dr. F.H. commented that the veteran reported a 
history of injury to the left knee during a "general alarm" 
in service in 1952, and added that no x-ray of the left knee 
was available.  Dr. F.H. related that the veteran reported 
that he had experienced left knee pain on many occasions.  
Dr. F.H. opined that left knee pain some 40 years after an 
alleged injury was unlikely to be service-connected in view 
of a "fairly" normal knee examination in March 1993.    

At a January 1995 local hearing before a Hearing Officer of 
the RO, the veteran provided testimony on the circumstances 
under which he sustained the reported left knee injury.  The 
veteran testified that the injury occurred during a response 
to a "low drill GQ."

VA treatment records dated from March 1985 to November 2004 
include an April 1994 record that showed that the veteran had 
complaints referable to his left knee.  No relevant findings 
were noted.  Beginning in September 1997, records note 
diagnoses of osteoarthritis of the left knee.  Beginning in 
May 2000, records note 
degenerative joint disease of the "knees."  Records show 
that the veteran underwent left total knee arthroplasty 
sometime in 2003.  Lastly, a July 2004 record showed that the 
veteran complained of right knee pain.  The physical 
examination of the right knee revealed medial compartment 
pain with discomfort.  The examiner indicated that the x-rays 
revealed findings consistent with the complained of pain.  
The examiner reported that the veteran had "very good" 
range of motion.  The examiner noted an assessment of right 
knee degenerative arthritis.  

In a May 2003 affidavit, the veteran maintained that he did 
not injure his knee in a "drill."  Rather, the veteran 
indicated that a "general quarters" alarm sounded when some 
North Korean "MIGS" headed for his ship and while enroute 
to his battle station, a crew member bumped him into a hatch 
opening at which time the veteran struck the side of the 
hatch with his left knee.  He reported that he had had 
problems with his left knee since the claimed in-service 
injury.  

An October 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner discussed the history 
of the veteran's knee problems as reported by the veteran.  
The examiner noted that films a little over one year ago 
showed severe tricompartmental degenerative changes in both 
knees.  The examiner diagnosed recent left total knee 
arthroplasty, previous severe tricompartmental degenerative 
changes of both knees, and musculoligamentous strain in both 
knees.  

In regard to the question of whether the veteran's bilateral 
knee disorder was secondary to his service-connected low back 
disorder, the examiner commented that the veteran's obesity 
could play into problems with both knees.  The examiner noted 
that it was his opinion that there were a number of items 
playing into the veteran's bilateral knee problems.  The 
examiner indicated that the veteran's weight could have 
caused the problems; he noted that favoring the right knee 
could have caused the left knee problem; he noted that the 
reported 1952 injury to the left knee could be a factor as 
well.  The examiner added that favoring the back would 
certainly shift more weight to the knees which would cause 
further problems.  The examiner contended that it was easy to 
assume that a combination of all of these factors would cause 
or worsen the veteran's knee problems, but to delineate or 
separate out which was actually causing or aggravating his 
knee problems might be impossible to determine.  The examiner 
maintained that there appeared to be a number of items 
playing into the knees, and certainly the veteran's weight 
could have been an issue for many years because of his size.  
The examiner therefore concluded that at that time, any 
further comments would likely be speculation concerning an 
exact cause of the veteran's knee pains.  

In an addendum, the VA examiner reported that current x-rays 
of the left knee revealed left knee arthroplasty without 
hardware complication.  

The October 2004 VA general examination report notes that the 
veteran continues to walk with a cane.  The veteran reported 
that he was doing well with the recent left knee 
arthroplasty.  

Analysis

The law provides that the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with right and left knee 
disorders.  The veteran's left knee has been replaced and x-
rays show that the veteran has severe tricompartmental 
degenerative joint disease of the right knee.  Thus, a 
current disability of the right knee and left knee exists.

As for whether the right knee disorder and left knee disorder 
were either caused by or aggravated by the service-connected 
low back disability, it is the opinion of the October 2003 VA 
examiner that a number of factors-including the low back 
disability-could be responsible for causing or worsening the 
veteran's knee problems.  With respect to the possibility of 
the back being a factor, the VA examiner's opinion is 
speculative but is nonetheless supported by the rationale 
that favoring the back shifts more weight to the knees which 
would be problematic for the knees.  The VA examiner 
acknowledged that he could not delineate or separate out 
which factor was actually causing or aggravating the 
veteran's knee problems.  
Thus, the VA examiner could not definitively rule out the low 
back disability as a factor in the veteran's right and left 
knee disorders.  The Board finds that the evidence of record 
is in relative equipoise on the question of whether the 
veteran's current right knee and left knee disorders were 
either caused by or aggravated by his service-connected low 
back disability; therefore, the Board resolves reasonable 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  Accordingly, service 
connection for right knee and left knee disorders as 
secondary to service-connected degenerative changes of the 
lumbosacral spine is warranted.  


V.     Increased Rating for Peripheral Neuropathy of the 
Lower Extremities

Procedural History/Evidence

In a June 1994 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
and assigned each leg a 10 percent rating under Diagnostic 
Code 8599-8520 effective February 9, 1993, the date of 
receipt of original claim.  In an October 2002 rating 
decision, the RO granted an increased rating for peripheral 
neuropathy of the lower extremities, assigning each leg a 20 
percent rating under Diagnostic Code 8599-8520 effective 
August 20, 2002, the date of receipt of increased rating 
claim.  The 20 percent ratings have remained in effect.   

VA treatment records dated from July 1997 to November 2004 
include records dated in August 2001, October 2001, November 
2001, April 2002, September 2002, July 2003, and May 2004, 
that showed that the musculoskeletal/extremity examinations 
of the veteran's lower extremities revealed symmetrical pedal 
pulses that ranged from 1+ to 2+.  The records further showed 
that the veteran's gross motor sensory was intact and that 
the veteran's strength was 5/5 in the flexors/extensors in 
the lower extremities.

The September 2002 VA spine examination report shows that the 
neurological examination was significant for bilateral 
peripheral neuropathy of the veteran's feet.  The examiner 
maintained that the neurological examination indicated that 
the veteran had decreased proprioception in his lower 
extremities due to the peripheral neuropathy, which gave rise 
to an unstable gait that required a cane for ambulation to 
correct the poor balance secondary to decreased 
proprioception. 

The September 2002 VA peripheral nerves examination report 
shows that the veteran complained that a tingling sensation 
and an inability to tell the position of his feet had been a 
steady and constant condition of his lower extremities.  He 
denied any treatment modalities currently being used for this 
condition.  He described sensory abnormalities in his lower 
extremities absent pain.  He complained of numbness and 
difficulty detecting the placement of his feet, which 
resulted in an unsteady gait.  The physical examination 
revealed decreased sharp/dull sensation from the ankles 
distally.  There was also decreased vibratory perception of 
the feet in the same distribution.  Proprioception was 
dysfunctional in both lower extremities.  The examiner 
diagnosed diabetic peripheral neuropathy of the feet, 
decreased sensation of the feet, and decreased proprioception 
of the feet.  

A September 2002 VA diabetes mellitus examination report 
shows that the neurological examination identified decreased 
sharp/dull sensation in the feet, as well as decreased 
vibratory in both lower extremities.  The examiner diagnosed 
diabetic peripheral neuropathy of the feet.  

A January 2004 VA genitourinary examination report noted that 
the veteran had strength of 5/5 in the lower extremities with 
normal sensation.   

The October 2004 VA general examination report shows that the 
examiner noted that the veteran's complaints referable to 
peripheral neuropathy of the lower extremities were the same 
as those noted in the September 2002 VA peripheral nerves 
examination report.  In addition, the veteran reported that 
currently the neuropathic problems in his lower extremities 
involved the area just below his knees.  He maintained that 
the neuropathic problems affected him constantly.
The examiner observed that the veteran's gait was antalgic.  
The physical examination revealed that the veteran's deep 
tendon reflexes were intact.  The ankle reflexes were absent 
at the ankles, but they were 2+ at the knees.  The examiner 
diagnosed diabetic peripheral neuropathy of the lower 
extremities that did not adversely affect physical and 
sedentary types of employment.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20 (2004).  The veteran's peripheral neuropathy 
of the lower extremities is rated by analogy to incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520, to 
include Diagnostic Codes 8620 (neuritis), 8720 (neuralgia).  
Under Diagnostic Code 8520, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Moderate incomplete paralysis of the sciatic nerve warrants a 
20 percent evaluation, moderately severe incomplete paralysis 
of the sciatic nerve warrants a 40 percent evaluation, and 
severe (with marked muscular atrophy) incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation.  Id.  The 
term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, the ratings are combined with 
application of the bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

The veteran is diagnosed with peripheral neuropathy, a 
general term that includes neuritis and neuralgia.  Without a 
more specific diagnosis, the veteran is entitled to 
consideration of both § 4.123 and § 4.124. 

The veteran complains of a tingling sensation, numbness, and 
proprioception in his lower extremities.  The objective 
evidence of record shows that the veteran has symmetrical 
pedal pulses-ranging from 1+ to 2+, intact gross motor 
sensory, strength measuring 5/5, decreased proprioception, 
decreased sharp/dull sensation from the ankles distally and 
in the feet, decreased vibratory perception of the feet 
distally, intact deep tendon reflexes, absent ankle reflexes, 
and normal knee reflexes.  The medical evidence shows that 
the peripheral neuropathy in the veteran's lower extremities 
primarily manifests sensory disturbances (decreased 
proprioception/sensation/vibratory perception) with only one 
organic change-loss of reflexes in the ankles.  The 
veteran's deep tendon and knee reflexes are intact and his 
disability is not productive of any significant weakness, 
muscle atrophy, or constant pain.  For these reasons, the 
Board finds that the veteran's service-connected peripheral 
neuropathy of the lower extremities does not more nearly 
approximate moderately severe incomplete paralysis of the 
sciatic nerve.  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent under Diagnostic 
Code 8599-8520 for either peripheral neuropathy of the right 
lower extremity or  peripheral neuropathy of the left lower 
extremity. 


VI.  Increased Rating for Peripheral Neuropathy of the Upper 
Extremities

Procedural History/Evidence

In a September 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the upper extremities 
and assigned each arm a 10 percent rating under Diagnostic 
Code 8515 effective September 20, 2002, the date of VA 
examination [claim received August 20, 2002]. The 10 percent 
ratings have remained in effect.   

Dr. J.W.'s (on referral from VA) November 1993 examination 
report shows that the veteran complained of "a bit of 
numbness in his hands," noted as "minor."  Dr. J.W. noted 
that deep tendon reflexes were absent in the veteran's biceps 
and triceps.  

The February 1995 VA peripheral nerves examination report 
noted that there were no motor or sensory changes present in 
the veteran's upper extremities. Proprioception was normal 
and reflexes in the upper limbs were present.  The examiner 
noted that no peripheral nervous system problem was shown at 
that time.  The examiner diagnosed no proprioception lost and 
normal deep tendon reflexes.  The examiner added that he was 
unable to detect a peripheral nerve defect.  

VA treatment records dated from July 1997 to November 2004 
include records dated in August 2001, October 2001, November 
2001, April 2002, September 2002, July 2003, and May 2004, 
that showed that the musculoskeletal/extremity examinations 
of the veteran's upper extremities revealed symmetrical pedal 
pulses that ranged from 1+ to 2+.  The records further showed 
that the veteran's gross motor sensory was intact and that 
the veteran's strength was 5/5 in the flexors/extensors in 
the upper extremities.  Also, a September 2002 record noted 
that the veteran complained that he was losing strength in 
his hands and that he was experiencing numbness in his 
fingers.  

The September 20, 2002 VA spine examination report shows that 
the neurological examination was significant for bilateral 
peripheral neuropathy of the veteran's hands.  

The September 20, 2002 VA peripheral nerves examination 
report shows that the veteran complained that he had noticed 
a slowly but gradual onset of a tingling sensation in his 
hands in the past several years.  He denied any treatment 
modalities currently being used for this condition.  The 
physical examination revealed decreased sharp/dull sensation 
from the wrists distally.  There was also decreased vibratory 
perception of the hands in the same distribution.  The 
examiner diagnosed diabetic peripheral neuropathy of the 
hands and decreased sensation of the hands.

A September 20, 2002 VA diabetes mellitus examination report 
shows that the neurological examination identified decreased 
sharp/dull sensation and decreased vibratory in the veteran's 
hands.  The examiner diagnosed diabetic peripheral neuropathy 
of the hands.  

In the October 2003 notice of disagreement, the veteran's 
authorized representative maintained that the veteran's 
disability involved neuropathy of the radial nerve as he 
experienced a tingling sensation and severe loss of feeling 
in his hands.  The representative referenced the Merck Manual 
and reported that neuropathy of the radial nerve was 
characterized by a loss of feeling and weakness in the hand 
where as neuropathy in the other two nerves of the forearm 
(the median and ulnar nerves) was characterized by pain and 
gross-physical deformities.  On that basis, the 
representative contended that the veteran's disability should 
be reassigned from Diagnostic Code 8515 to Diagnostic Code 
8514 and assigned a 20 percent rating for mild incomplete 
paralysis.  

A January 2004 VA genitourinary examination report noted that 
the veteran had strength that measured 5/5 in the upper 
extremities with normal sensation.  

The October 2004 VA general examination report shows that the 
examiner noted that the veteran's complaints referable to 
peripheral neuropathy of the upper extremities were the same 
as those noted in the September 2002 VA peripheral nerves 
examination report.  In addition, the veteran reported that 
currently the neuropathic problems in his upper extremities 
involved the area from his arms to his elbows.  He maintained 
that the neuropathic problems affected him constantly. 
The physical examination revealed that the veteran's deep 
tendon reflexes were intact.  The examiner diagnosed diabetic 
peripheral neuropathy of the upper extremities that did not 
adversely affect physical and sedentary types of employment.  

Analysis

The veteran is appealing the initial evaluation of a 
disability following an award of service connection for 
peripheral neuropathy of the upper extremities.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings-that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

As with the veteran's lower extremities, the veteran's 
peripheral neuropathy of the upper extremities is similarly 
rated by analogy to incomplete paralysis of the median nerve 
under Diagnostic Code 8515.  The clinical data discussed 
above do not show to any definitive degree which nerve (among 
the three nerves in the hand/wrist noted in the Schedule of 
Ratings) is primarily involved.  Therefore, the Board finds 
the authorized representative's contention set forth in the 
October 2003 notice of disagreement persuasive to the extent 
that consideration of the veteran's disability under 
Diagnostic Code 8514 (musculospiral nerve (radial nerve)), 
could potentially result in assignment of a higher disability 
rating.  Thus, as it would be more to the veteran's advantage 
to evaluate his disability under Diagnostic Code 8514 
(musculospiral nerve (radial nerve)), which assigns 
compensable ratings beginning at 20 percent, rather than 
Diagnostic Code 8515 (median nerve) or Diagnostic Code 8516 
(ulnar nerve), which assigns compensable ratings beginning at 
10 percent, the Board finds that the veteran's disability 
should be reassigned to Diagnostic Code 8514.

Under Diagnostic Code 8514, a 20 percent evaluation is 
prescribed for mild incomplete paralysis of the musculospiral 
nerve (radial nerve) of both the major and minor extremities.  
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2004).  Moderate 
incomplete paralysis of the musculospiral nerve (radial 
nerve) warrants a 20 percent evaluation for the minor 
extremity and a 30 percent evaluation for the major 
extremity.  Id.  

The veteran complains of a tingling sensation, numbness, and 
weakness in his upper extremities.  The objective evidence of 
record shows that the veteran has symmetrical pedal pulses-
ranging from 1+ to 2+, intact gross motor sensory, strength 
measuring 5/5, decreased sharp/dull sensation from the wrists 
distally, decreased vibratory perception of the hands 
distally, and intact deep tendon reflexes.  The medical 
evidence shows that the veteran's peripheral neuropathy of 
the upper extremities only manifests sensory disturbances.  
While there is a remote history of absent deep tendon 
reflexes in November 1993, this organic deficit has not been 
demonstrated on any subsequent examination and certainly not 
during the appeal period.  As the medical evidence shows that 
the involvement of the radial nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The veteran complains of numbness in his upper 
extremities, but only a decrease in sensation has been 
objectively demonstrated on examination.  There is no 
objective medical evidence that shows that the veteran has 
complete loss of sensation in the upper extremities.  The 
Board finds that less than complete loss of sensation is more 
analogous to mild incomplete paralysis of the radial nerve 
and does not more nearly approximate moderate incomplete 
paralysis of the radial nerve.  Accordingly, the Board 
concludes that the veteran is entitled to an initial rating 
of 20 percent, but no higher, under Diagnostic Code 8514 for 
each peripheral neuropathy of the right upper extremity and 
peripheral neuropathy of the left upper extremity.  As 
peripheral neuropathy was not positively identified until 
September 20, 2002, the veteran is not entitled to a 
compensable evaluation prior to that date. 

The Board notes that the veteran is currently assigned staged 
ratings for separate periods of time based on the facts 
found.  Fenderson, 12 Vet. App. at 126. 


VII.      Increased Rating for Degenerative Changes of the 
Lumbosacral Spine

Procedural History/Evidence

In a December 1998 rating decision, the RO granted service 
connection for degenerative changes of the lumbosacral spine 
(pursuant to a January 1998 Board decision) and assigned a 10 
percent rating under Diagnostic Codes 5003-5292 of the old 
schedule for rating spine disabilities, effective from 
February 9, 1993, the date of receipt of original claim.  In 
a September 2003 rating decision, the RO granted an increased 
rating from 10 percent to 40 percent under Diagnostic Code 
5292 of the old schedule for rating spine disabilities, 
effective from August 20, 2002, the date of receipt of 
increased rating claim.  The 40 percent rating has remained 
in effect.   
 
VA treatment records dated from July 1997 to November 2004 
include records dated in April 2002, September 2002, and July 
2004 that showed that the veteran complained of recurring low 
back pain.
  
A September 2002 VA spine examination report shows that the 
veteran complained of pain that was "slowly and 
progressively degenerative in nature."  He reported that the 
pain progressed to the point that he had to quit his job as a 
bus driver.  He maintained that he could no longer tolerate 
sitting for prolonged periods while driving on a daily basis.  
His current symptoms included pain (which ranged from 2 to 8 
on a scale of 10), stiffness, fatigability, and a lack of 
endurance.  His current treatment included taking Etodolac, 
walking, and maintaining his five acres of real estate.  He 
reported that he experienced flare-ups of his back disorder 
that rated an 8 on a scale of 10, which occurred three to 
four times per year and usually lasted two and a half weeks.  
He identified precipitating factors as stooping, driving more 
than ten hours, performing heavy yard work, and lifting over 
30 pounds.  He stated that alleviating factors included 
sitting and laying down flat on his back.  He estimated that 
during a flare-up, he had an 80 percent increase in his 
limitation of motion, and an 80 percent increase in his 
functional impairment.  He was prescribed a cane through VA.  
He denied any prior surgeries or other injuries to his back.  
The examiner noted that the functional assessment of the 
veteran was that his back disorder had had an adverse affect 
on his usual occupation as a bus driver.  The examiner added 
that the veteran's back had also had an adverse effect on his 
daily activities inasmuch as he limited the type of yard work 
that he performed.  

The physical examination revealed that on range of motion of 
the lumbosacral spine, the veteran flexed from 0 to 80 
degrees, limited by pain.  Extension was from 0 to 5 degrees, 
limited by pain.  Rotation was from 0 to 20 degrees, limited 
by pain.  Lateral bending was from 0 to 5 degrees 
bilaterally, limited by pain.  The examiner noted that there 
was objective evidence of painful motion expressed by 
verbalization and facial grimacing as well as "cog-
wheeling" at the extreme range of motion performance.  
Additionally, there appeared to be weakness and tenderness 
upon palpation of his spine by percussion.  There were no 
postural abnormalities or fixed deformities identified.  In 
regard to musculature, the examiner noted that the back was 
good and balanced.  The examiner maintained that the veteran 
had poor balance secondary to decreased proprioception on 
account of peripheral neuropathy. 

The examiner reported that radiographs of the lumbosacral 
spine dated in April 2002 were identified in the "CPRS" 
system.  The examiner noted that the radiographs revealed 
markedly severe multilevel disk and facet joint disease of 
the lumbosacral spine-notably at the L3-4, L4-5, L5-S1, and 
L2-3 levels.  The examiner diagnosed degenerative joint 
disease and degenerative disk disease of the lumbosacral 
spine, markedly severe, multilevel.  In recognition of the 
principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examiner reported that pain was objectively 
demonstrated on range of motion.  The examiner further noted 
that weakness, excess fatigability, lack of endurance, and 
evidence of incoordination were all identified during the 
examination as well.  The examiner added however that there 
were contributing factors from the veteran's diabetic 
peripheral neuropathy that "probably [gave] weighted 
consideration greater than attributable to [the veteran's] 
lumbosacral spine disease."  

In a December 2002 statement, the veteran declared that he 
quit his job as a bus driver due to "severe" back pain.   

A June 2003 VA bones examination report [J.B., PAC] shows 
that the veteran reported that he retired from driving a bus.  
The examination revealed that the veteran was able to forward 
flex to 45 degrees, lateral flex to the right to 15 degrees, 
lateral flex to the left to 8 degrees, rotate to the left to 
5 degrees, and rotate to the right to 20 degrees.  In regard 
to DeLuca, J.B. reported that the veteran could only do three 
repetitions on flexion, then he had to quit due to 
incoordination, pain, and fatigue.  On lateral bending, the 
veteran had some increased achiness and discomfort on each 
repetition to the left and right, but he was able to go to 8 
and 15 degrees to the left and right respectively.  J.B. 
reported that the veteran's extension was "relatively 
okay," with just a "little bit" of increased discomfort on 
the fourth and fifth repetition.  J.B. indicated that 
rotation to the left and right showed some mild discomfort on 
the fourth and fifth repetition, but no true incoordination 
or fatiguing was exhibited.  J.B. diagnosed chronic 
musculoligamentous strain of the lumbar spine.  In a June 
2003 addendum, J.B. noted that x-rays revealed degenerative 
changes of the lower lumbar spine, including degenerative 
disk disease at L3-S1 and degenerative facet joint disease at 
L4-S1.  J.B. noted that the veteran's ongoing low back 
problem was connected to his degenerative arthritis of the 
lumbar spine.  

An October 2003 VA diabetes mellitus examination report noted 
that the veteran reported that he last worked about two and a 
half years ago as a bus driver.

The October 2004 VA general examination report shows that the 
examiner noted that the veteran's degenerative disk disease 
of his lumbosacral spine clearly would have an adverse effect 
on his performing physical and sedentary types of employment.  
The examiner indicated that the veteran's back hurt primarily 
when he sat for prolonged periods and it also hurt when he 
overworked it and participated in extended or repetitive 
movements of his spine.  The examiner noted that he reviewed 
the claims file.  The examiner indicated that the veteran's 
back complaints were the same as those noted in the September 
2002 VA spine examination report.  
The veteran reported that he retired from bus driving due to 
his back.  The examiner observed that the veteran sits, 
stands, and walks with a cane in his right hand.  
Additionally, the examiner noted that the veteran's gait was 
antalgic.  The musculoskeletal exam failed to identify 
specific deformities of the spine or the musculoskeletal 
system.  Examination of the lumbosacral spine on range of 
motion revealed that the veteran had extension from 0 to 30 
degrees, flexion from 0 to 90 degrees, and rotation and 
lateral bending to the right and left from 0 to 30 degrees.  
In regard to Deluca, the examiner indicated that there were 
no objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range of motion 
with repetitive use.  The examiner diagnosed degenerative 
disc disease of the lumbosacral spine that adversely affects 
physical and sedentary types of employment.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Analysis

As a preliminary matter, the Board notes that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2004).  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
Id.  The functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Id.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  Painful, unstable, or maligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2004).  
The factors involved in evaluating and rating disabilities of 
the joints include, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.

As previously noted, the veteran's low back disability is 
currently assigned a 40 percent rating under Diagnostic Code 
5292 of the old schedule for rating spine disabilities for 
severe limitation of motion due to pain.  A 40 percent rating 
is the maximum schedular rating available under Diagnostic 
Code 5292.  The Board will consider other diagnostic codes of 
the old schedule to assess whether the veteran is entitled to 
a rating in excess of 40 percent under any of them.

The medical evidence shows that in addition to degenerative 
joint disease, the veteran also has disk disease at multiple 
levels of his lumbar spine.  The RO considered whether the 
veteran would be entitled to a higher evaluation under 
Diagnostic Code 5293 of the old schedule for rating spine 
disabilities.  Under Diagnostic Code 5293, a 40 percent 
rating is prescribed for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  A 60 percent rating is 
prescribed for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  Id.  

Any neuropathy associated with the veteran's sciatic nerve 
has been attributed to peripheral neuropathy of the lower 
extremities for which a compensable evaluation has already 
been awarded the veteran.  As such, sciatic neuropathy will 
not be considered in the Board's determination of whether the 
veteran is entitled to a higher rating under Diagnostic Code 
5293 as to do so would constitute a pyramiding of symptoms.  
See 38 C.F.R. § 4.14 (2004) (providing that the evaluation of 
the same disability or the same manifestation under various 
diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (noting that the critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders); Brady v. Brown, 4 Vet. App. 203, 
206-7 (1993) (providing that the assignment of more than one 
rating for the same disability constitutes impermissible 
"pyramiding" of benefits).  

The medical evidence shows that the veteran's low back 
disability is not productive of the remaining criteria 
associated with a 60 percent rating.  While the September 
2002 VA examiner described that the April 2002 radiographs 
revealed "markedly severe" degenerative disk disease, these 
changes do not result in recurring attacks of intervertebral 
disc syndrome with little intermittent relief.  For example, 
VA treatment records do not show that the veteran's symptoms 
have been so severe that he frequently sought medical 
treatment for his back or something of that nature that would 
tend to show that the veteran suffers from little 
intermittent relief from his low back disability.  Further 
evidence that the veteran's impairment does not approach the 
level of pronounced intervertebral disc syndrome, the Board 
notes that muscle spasm has not been demonstrated on any of 
the examinations of the low back.  Also, there is no medical 
evidence showing neurological findings appropriate to the 
site of the disc disease (L3-S1).  For example, the veteran 
does not complain of radiculopathy from the back to the legs, 
nor has low back radiculopathy been clinically demonstrated 
on any examination.  Additionally, an absent ankle jerk has 
not been medically attributed to the veteran's disc disease.  
The Board did consider the medical finding of absent ankle 
reflexes in connection with the evaluation of the appropriate 
disability rating for peripheral neuropathy of the veteran's 
lower extremities.  Even if the Board was to assume that the 
absent ankle jerk was due to  disc disease, this finding 
alone without additional evidence of pronounced 
symptomatology would not warrant a higher rating as the 
majority of the veteran's symptoms and reported clinical 
findings more closely approximate the criteria associated 
with a 40 percent rating under Diagnostic Code 5293.  
Therefore, the assignment of a 60 percent rating for 
intervertebral disc syndrome is not warranted under the old 
criteria.  

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  The medical evidence also shows that the 
veteran does not have ankylosis of the lumbar spine.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  
Moreover, the veteran's service-connected disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the lower spine.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  Lastly, the Board notes that Diagnostic Code 
5295 (lumbosacral strain) does not assign evaluations in 
excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  
  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 40 percent for the veteran's low back disability 
under the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a 
(2004).  A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumber spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria includes symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

As previously discussed, the veteran does not have ankylosis 
of the lumbar spine or disability akin to an individual with 
ankylosis of the lumbar spine.  Therefore, the veteran's low 
back disability does not more nearly approximate the criteria 
associated with the next higher rating of 50 percent under 
the amended schedule for rating spine disabilities.  

As noted earlier, prior to VA's promulgation of the amended 
schedule for rating spine disabilities, VA made revisions to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for rating 
intervertebral disc syndrome to provide that preoperative or 
postoperative intervertebral disc syndrome is to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was reworded and 
moved to Note 6, following the newly promulgated General 
Rating Formula for Diseases and Injuries of the Spine 
discussed above.  The above-mentioned instruction was 
rephrased to state that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under section 4.25.  These revisions, however, were 
intended to be clarifying and non-substantive in nature.  See 
Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 
56,509, 56,510 (Sept. 4, 2002) (indicating that the then 
proposed amendment "would make editorial changes", but 
would not "represent any substantive change to the recently 
adopted evaluation criteria for intervertebral disc 
syndrome").  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was 
republished as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks during the past 12 months; and 
a 60 percent rating is warranted if the total duration is at 
least six weeks during the past 12 months.  Id. 

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  

The veteran maintains that he experiences flare-ups of his 
back disorder for a duration of two and a half weeks, three 
to four times per year.  The veteran's reported flare-ups of 
back pain do not meet the level of an "incapacitating 
episode" as defined by the revised criteria.  The medical 
evidence of record, including VA treatment records, does not 
show that a physician prescribed the veteran bed rest and 
treatment for a certain duration of time at any time during 
the appeal period.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second evaluation method, the orthopedic 
manifestations of the veteran's low back disability are 
severe limitation of motion with functional loss due to pain, 
weakness, excess fatigability, lack of endurance, and 
incoordination, with tenderness, for which a 40 percent 
rating under the old rating criteria for evaluating 
limitation of lumbar motion (Diagnostic Code 5292) is 
appropriate.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the veteran's demonstrated range of motion on 
forward flexion (80 degrees) and combined range of motion 
(135 degrees) at the September 2002 VA spine examination, 
more nearly approximate the criteria associated with a 10 
percent rating.  The veteran's demonstrated range of motion 
on forward flexion (45 degrees) and combined range of motion 
(125 degrees) at the June 2003 VA bones examination, more 
nearly approximate the criteria associated with a 20 percent 
rating and 10 percent rating, respectively.  The veteran's 
demonstrated range of motion on forward flexion (90 degrees) 
and combined range of motion (240 degrees) at the October 
2004 VA general examination do not meet the criteria for a 
compensable rating.  Assuming the worst case scenario, the 
veteran's orthopedic manifestations under the new schedule 
warrant at best a 20 percent evaluation.  

In regard to neurologic manifestations, there no objective 
neurologic abnormalities that have been associated with the 
veteran's low disability.  As previously discussed, service 
connection and a compensable rating has already been 
established for peripheral neuropathy of the lower 
extremities with involvement of the sciatic nerve.  Also, 
muscle spasm and radiculopathy have not been objectively 
demonstrated on examination.  The veteran has not complained 
of bowel or bladder impairment.  Thus, the criteria for a 
compensable rating under Diagnostic Code 8520 for neurologic 
manifestations have not been met or approximated.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2004). 
 
The Board notes that the revised rating criteria further 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2003) [now codified under the General Rating Formula for 
Diseases and Injuries of the Spine at Note (6) and under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes at Note (2) of 38 C.F.R. § 4.71a 
(2004)].  The medical evidence shows that there are 
degenerative changes at the L2-L3, L3-L4, L4-L5, and L5-S1 
disk space levels.  The medical evidence, however, does not 
show that the effects in each spinal segment are clearly 
distinct.  The veteran complains of pain in general and no 
examination revealed that the degenerative changes at any one 
of the affected disk space levels produced clearly distinct 
impairment.  Thus, the medical evidence does not show that 
evaluation of each segment of the lumbar spine should be made 
at this time.  

It follows that an evaluation of the veteran's low back 
disability under the second method outlined in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) [now codified under the 
General Rating Formula for Diseases and Injuries of the Spine 
at Note (6) of 38 C.F.R. § 4.71a (2004)] would result in a 
higher evaluation than under the first method.  Moreover, 
evaluation of the veteran's low back disability under the 
second method should incorporate the old rating criteria for 
evaluating limitation of lumbar motion as this would be more 
to the veteran's advantage-that is, a 40 percent disability 
rating under Diagnostic Code 5292 as opposed to a 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic (40 percent) 
and neurologic manifestations (0 percent) associated with the 
veteran's low back disability along with the evaluations for 
all of his other disabilities would clearly result in the 
higher evaluation in light of the Board's determination that 
the veteran would not be entitled to a compensable rating on 
the basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.  
In the end, however, as between the old schedule for rating 
spine disabilities and the amended schedule for rating spine 
disabilities, the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent.  


IX.	Extraschedular Rating

The Board notes that there is no evidence of record that any 
of the veteran's service-connected lower and upper 
extremities and low back disabilities alone causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran maintains that he retired from his job as a bus 
driver on account of his low back disability.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  There is no 
evidence of record that the veteran sought other employment 
or was precluded from alternative forms of employment on 
account of any one of his service-connected disabilities.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for glaucoma is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a skin 
disorder, including as the result of exposure to herbicide 
agents is not reopened. 

Service connection for degenerative joint disease of the 
right knee, secondary to service-connected degenerative 
changes of the lumbosacral spine is granted.

Service connection for left knee arthroplasty, secondary to 
service-connected degenerative changes of the lumbosacral 
spine is granted.

An increased rating in excess of 20 percent for service-
connected peripheral neuropathy of the right lower extremity 
is denied.

An increased rating in excess of 20 percent for service-
connected peripheral neuropathy of the left lower extremity 
is denied.

A compensable rating for service-connected peripheral 
neuropathy of the right upper extremity prior to September 
20, 2002 is denied.

A compensable rating for service-connected peripheral 
neuropathy of the left upper extremity prior to September 20, 
2002 is denied.

A higher initial rating of 20 percent, but no higher, for 
service-connected peripheral neuropathy of the right upper 
extremity beginning September 20, 2002, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

A higher initial rating of 20 percent, but no higher, for 
service-connected peripheral neuropathy of the left upper 
extremity beginning September 20, 2002, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

An increased rating in excess of 40 percent for service-
connected degenerative changes of the lumbosacral spine is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


